DETAILED ACTION
Receipt of Arguments/Remarks filed on April 26 2022 is acknowledged. Claims 1-20 and 24 were/stand cancelled. Claims 21, 31, 35-38, 41, 45 and 48-50 were amended. Claims 21-23 and 25-52 are pending. 

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Objections/Rejections
	The amendments filed April 26 2022 are sufficient to overcome the objections of claims 21, 31 and 41.  The word “which” has been inserted into the claim clarifying the grammar.
	The amendments filed April 26 2022 are sufficient to overcome the rejection of claims 35-38 and 48-50 under 35 USC 112b.  The claims now clarify that the previously indicated optional ingredients are required.  
	The amendments filed April 26 2022 are sufficient to overcome the rejection of claims 21-22 and 26-29 under 35 USC 102(a)(1) over Murota et al. as evidenced by HiMedia Labs.  The claims now clearly exclude emedastine difumarate.
	The amendments filed April 26 2022 are sufficient to overcome the rejection of claims 21-22 and 26-30 under 35 USC 103 over Bert. The claims now clearly exclude emedastine difumarate.
	The amendments filed April 26 2022 are sufficient to overcome the rejection of claims 21-22, 24, 26-36 under 35 USC 103 over Kitabata et al. as evidenced by Kline and the rejection of claims 21-22, 24, 26-38 and 41-50 under 35 USC 103 over Kibata et al. as evidenced by Kline and in view of Pitifield et al. The claims as amended exclude lysine as a linker.  
The terminal disclaimer filed on May 2 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9717668, 9855447, 9144537, 9095518, 11191707, 10639505 and 9713583 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	Thus, the rejections of the claims on the ground of nonstatutory double patenting over US Patent No. 9095518, 9144537, 9855447, 9717668, 9713583, 10639505 and 11191707 are withdrawn.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the amendments and the terminal disclaimers have overcome all previous objections/rejections. The prior art does not suggest a binding agent of formula I as now claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABIGAIL VANHORN/           Primary Examiner, Art Unit 1616